UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                         No. 16-1995


In Re: SERGEI FREIDZON,

                        Debtor.

------------------------------------

SERGEI FREIDZON,

                        Debtor – Appellant,

                v.

THOMAS P. GORMAN, Chapter 13 Trustee,

                        Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-00627-LMB-JFA; 14-13466-
RGM)


Submitted: April 20, 2017                                    Decided: April 27, 2017


Before KING, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sergei Freidzon, Appellant Pro Se. Thomas P. Gorman, Appellee Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Sergei Freidzon appeals the district court’s order affirming the bankruptcy court’s

order denying his motion to vacate the voluntary dismissal of his Chapter 13 petition.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Freidzon v. Gorman, No. 1:16-cv-00627-LMB-JFA

(E.D. Va. filed July 29, 2016 and entered Aug. 1, 2016). Although we grant leave to

proceed in forma pauperis, we deny Freidzon’s motions for appointment of counsel and

for an interpreter.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                            AFFIRMED




                                           3